986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur R. COOPER, Plaintiff-Appellee,v.Charlotte WHEELER;  Edward K. Wheeler, Defendants-Appellants.
No. 92-1622.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 23, 1992Decided:  March 2, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic W. Smalkin, District Judge.  (CA-90-2518-S)
Edward Kendall Wheeler, WHEELER & WHEELER, Washington, D.C., for Appellants.
John Lynam Dowling, REGAN ASSOCIATES CHARTERED, Washington, D.C., for Appellee.
D.Md.
AFFIRMED.
Before HALL and WILKINSON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charlotte Wheeler and Edward K. Wheeler noted their appeal from the magistrate judge's final judgment and order in their civil action to the district court1 outside the thirty-day appeal period established by Fed.  R. Civ. P. 74(a), and failed to move for an extension of the appeal period within the additional twenty-day period provided by Fed.  R. Civ. P. 74(a).2  The time periods established by Fed.  R. Civ. P. 74(a) are "mandatory and jurisdictional."   Keller v. Petsock, 849 F.2d 839, 843 (3d Cir. 1988).  Therefore, the district court dismissed the appeal and the Wheelers appealed to this Court.  Appellants' failure to note a timely appeal to the district court or obtain an extension of the appeal period deprived the district court of jurisdiction to consider the case.  We therefore affirm the district court.  We deny Cooper's motion to dismiss this appeal.   See Adams v. Heckler, 794 F.2d 303 (7th Cir. 1986).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The parties agreed to proceed before a magistrate judge and to appeal directly to a district judge pursuant to 28 U.S.C.s 636(c)(1988)


2
 The Wheelers moved for an extension of the appeal period after the twenty-day period expired